307 S.W.3d 716 (2010)
Craig SAURBERRY, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 93227.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Charles E. Kirksey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Trevor Bossert, Spec. Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Craig Saurberry appeals from the circuit court's judgment sustaining the Director of Revenue's order revoking his driving privileges. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1).